Title: From Elizabeth Smith to Abigail Smith Adams, 14 March 1812
From: Smith, Elizabeth
To: Adams, Abigail Smith



My dear Mrs Adams
Boston March 14th 1812

It would be injustice in me not to return an immediate Answer to your letter, and its important Contents.—Your Opinion upon every Subject I have ever highly respected, but pardon me if I say upon this One you have err’d.—The Gentleman mentioned I esteem for his own personal Merit,—and as the chosen friend of my much lov’d Cousin I shall Continue to regard him.—And I fervently wish his future bles life may be render’d happy to himself and a blessing to his family by a choice more suitable in every respect than the One you allude too,—
Think me not Culpable dear Madam—Nor let it lessen me in your Opinion,—for I must say that upon Mature deliberation, I Cannot upon any Consideration Comply with your wishes,
A visit to Quincy I have long Anticipated but that pleasure must still be deferr’d.—
Believe me with every sentiment of esteem & affection upon every other Subject your oblig’d Cousin
E Smith